Broyles, C. J.
1. In this case it appearing that the bill of exceptions had been filed in the office of the clerk of the trial court more than fifteen days after its certification, the writ of error was dismissed. Thereafter a timely motion to reinstate the case was filed, and attached to the motion was a certificate from the clerk of the trial court showing that the entry of filing upon the bill of exceptions was a clerical error, and that the bill of exceptions was really filed in his office within fifteen days of its certification. The clerical error having been corrected by the clerk of the trial court, and it now appearing from- his certificate that the bill of exceptions was filed in his office within the required time, the judgment of dismissal is vacated, and the case is reinstated.
2. The defendant was convicted of hog stealing. The evidence tending to connect him with the offense was wholly circumstantial and was not sufficient to exclude every reasonable hypothesis save that of his guilt. It follows that his conviction was unauthorized; and the court erred in overruling the motion for a new trial.

Judgment reversed.

MacIntyre and Guerry, JJ., concur.